Citation Nr: 0411808	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  02-18 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for service-connected 
status-post meniscectomy of the right knee.

2.  Entitlement to a compensable rating for service-connected 
patellofemoral syndrome of the left knee.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel



INTRODUCTION

The veteran had active service from December 1974 to November 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran presented testimony at a travel board hearing 
held before the undersigned Veterans Law Judge in August 
2003.  The veteran testified extensively on the severity of 
his service-connected right and left knee disabilities.  The 
Board observes that the RO afforded the veteran a contract 
examination by QTC Medical Services (QTC) in April 2001 for 
purposes of assessing whether service connection should be 
established for right and left knee disorders.  The veteran 
is now appealing the initial evaluation of the right and left 
knee disabilities following an award of service connection.  
As such, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings or separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  It has been three years 
since the veteran's last evaluation.  Accordingly, the Board 
finds that the veteran should be afforded another VA 
examination in order to ensure that there is sufficient 
evidence to fairly rate the disability for the entire appeal 
period.  




Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of his 
service-connected right and left knee 
disorders.  The following should be 
addressed:  (1) the examiner should state 
whether any subluxation or lateral 
instability was demonstrated on 
examination; (2) the examiner should 
state at which degree the veteran 
experienced pain, if any, on range of 
motion testing of the knees; (3) the 
examiner should evaluate whether the 
veteran's knees manifest weakness, excess 
fatigability, etc.; (4) the examiner 
should fully describe the surgical scar 
on the right knee (e.g., size, pain, 
tenderness, adherent, unstable, poorly 
nourished, ulceration, etc.); and (5) x-
rays should be taken of the knees.  All 
other indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

2.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 



The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




